     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:18-cv-01136-EPG
     ESTHER DIANE ESCUDERO,                            )
10                                                     )    STIPULATION AND ORDER FOR
                    Plaintiff,                         )    EXTENSION OF TIME
11                                                     )
            vs.                                        )    (ECF No. 17)
12                                                     )
     NANCY A. BERRYHILL,                               )
13   Acting Commissioner of Social Security,           )
                                                       )
14                                                     )
                    Defendant.                         )
15
16          IT IS HEREBY STIPULATED, by and between the parties through their respective
17   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
18   from April 15, 2019 to May 15, 2019, for Plaintiff to file her Opening Brief. All other dates in
19   the Court’s Scheduling Order shall be extended accordingly.
20          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
21   the requested extension is necessary due the number of merit briefs due during the week of April
22   15, 2019. Counsel needs the additional time to properly brief the issues in this matter. Defendant
23   does not oppose the requested extension. Counsel apologizes to the Defendant and Court for any
24   inconvenience this may cause.
                                            Respectfully submitted,
25
26   Dated: April 4, 2019                   PENA & BROMBERG, ATTORNEYS AT LAW

27                                      By: /s/ Jonathan Omar Pena
                                           JONATHAN OMAR PENA
28
                                           Attorneys for Plaintiff

     Stipulation & Order
     Case No. 1:18-cv-01136-EPG                    1
 1
 2
     Dated: April 9, 2019            MCGREGOR W. SCOTT
 3                                   United States Attorney
                                     DEBORAH LEE STACHEL
 4
                                     Regional Chief Counsel, Region IX
 5                                   Social Security Administration

 6
 7                                By: */s/ S. Wyeth McAdam
                                     S. WYETH MCADAM
 8                                   Special Assistant United States Attorney
                                     Attorneys for Defendant
 9                                   [*As authorized by email on 4/8/2019]
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation & Order
     Case No. 1:18-cv-01136-EPG             2
 1                                            ORDER
 2          Pursuant to stipulation (ECF No. 17), and finding good cause, IT IS ORDERED that
 3   Plaintiff is granted an extension of time, to May 15, 2019, to file her opening brief. All
 4   subsequent deadlines are modified accordingly.
 5
     IT IS SO ORDERED.
 6
 7
        Dated:     April 9, 2019                                /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation & Order
     Case No. 1:18-cv-01136-EPG                    3
